DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The previous office action set forth a double patenting obviousness rejection, which is withdrawn in view of the argument of the applicants, specifically that Lopes fails to disclose a center open as defined by the claim “a center arm comprising a first center arm body and a second center arm body connected by a center arm bar defining a center opening through the center arm”. 
The closest prior art of record being Bryant et al (US 2011/0076633) which discloses a self-ligating bracket (figures 1-5) comprising: 
a bracket body (30) having a mesial side and a distal side (see figure 1a), the bracket body (30) comprising an arch wire slot (34) that extends from the mesial side to the distal side of the bracket body (see figure 1a), a mesial channel (track 44) that extends into the bracket body (see figure 1a), a distal channel (track 45) that extends into the bracket body (see figure 1a), and a center channel (trough 36) extending into the bracket body between the mesial channel and the distal channel(see figure 1 and 1a);
 a spring clip (clip 20) comprising a distal arm (outer arm 25) comprising a distal arm body (see figure 1) and a distal finger (protrusion 27), a mesial arm (outer arm 24) comprising a mesial arm body (see figure 1) and a mesial finger (protrusion 26), and a center arm (central 
However, Bryant fails to disclose a stop projection extending from the center channel and received within the center opening; wherein the spring clip is movable between an open position and a closed position wherein in the open position, the arch wire slot is unobstructed and in the closed position, the distal finger, the mesial finger and the center arm bar extend into and across the arch wire slot to occlude the arch wire slot. Where the prior art of record fails to disclose or render obvious a stop projection extending from the center channel, engaging the center opening in combination with the distal finger, the mesial finger and the center arm bar extend into and across the arch wire slot to occlude the arch wire slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772